CRIST, Judge.
Movant appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm.
On January 25, 1979, movant pled guilty to attempted rape and stealing from a building on May 10, 1978. Movant said he understood the range of punishment for attempted rape was two years to life. On May 5, 1979, defendant was sentenced to two years on stealing charges. The judge suspended imposition of sentence on attempted rape and placed movant on probation for five years on the stealing charge.
On February 8, 1980, movant’s probation was revoked and he was sentenced to life on the attempted rape charge.
Movant contends the life sentence was improper under the statutes in effect on May 19, 1978. However, the life sentence was proper under Jenkins v. State, 545 S.W.2d 675 (Mo.App.1976) and Hudson v. State, 612 S.W.2d 375 (Mo.App.1980). Sections 556.150(3), 559.260 and 560.135, RSMo 1969.
Movant asserts his plea was not entered voluntarily, intelligently and knowingly in that he was promised ten years on the attempted rape charge as an inducement to plead guilty. However, the record refutes this contention. Movant expressed an awareness of the nature and elements of the charge to which he pled guilty, and was advised by the plea hearing trial court the range of punishment was from two years to life imprisonment. Babcock v. State, 485 S.W.2d 85, 90 (Mo.1972).
Judgment affirmed,
CRANDALL, P.J., and REINHARD, J., concur.